ePlus Reports September 30, 2007 Quarter Results: Revenues Increased 13.2% to $225.0 Million; Net Earnings Increased 396.3% to $4.9 Million HERNDON, VA – April 16, 2008– ePlus inc. (OTC: PLUS - news), today announced financial results for its second quarter of fiscal year 2008, which ended September 30, 2007 (“the Quarter”).Revenues for the Quarter increased 13.2% to $225.0 million as compared to revenues of $198.7 million during the three months ended September 30, 2006 (“the Prior Year’s Quarter”).Net earnings for the Quarter increased 396.3% to $4.9 million from $978 thousand the Prior Year’s Quarter. Basic and fully diluted earnings per common share for the Quarter increased 391.7% to $0.59, as compared to $0.12 for both basic and fully diluted earnings per share the Prior Year’s Quarter.Basic and diluted weighted average common shares outstanding for the Quarter are 8,231,741 and 8,331,044, respectively, as compared to 8,228,823 and 8,424,903, respectively, for the Prior Year’s Quarter. For the six months ended September 30, 2007 as compared to the six months ended September, 2006, total revenues increased 19.4% to $463.7 million from $388.3 million; net earnings increased 224.3% to $9.9 million from $3.0 million; and fully diluted earnings per share increased 247.1% to $1.18 from $0.34. For the Quarter, sales of product and services increased 5.2% to $189.7 million as compared to $180.3 million generated the Prior Year’s Quarter, and represented 84.3% and 90.7% of total revenue, respectively.The cost of sales, product and services increased 3.5% to $166.2 million as compared to $160.6 million the Prior Year’s Quarter.The gross margin on sales of product and services was 12.4% in the Quarter as compared to 10.9% the Prior Year’s Quarter. Lease revenues decreased 7.8% to $12.5 million in the Quarter, and sale of leased equipment totaled approximately $18.2 million as compared to $1.8 million the Prior Year’s Quarter.The net investment in leased assets was $179.2 million as of September 30, 2007, a 19.7% decrease from $223.2 million as of September 30, 2006.This decrease was due to a reduction in our direct financing lease portfolio resulting from a sale of 134 lease schedules.Direct lease costs increased 5.3% to $5.9 million in the Quarter. For the Quarter, fee and other income was $4.6 million, an increase of 49.7% over the $3.1 million the Prior Year’s Quarter, due to an increase in agent fees from manufacturers and an increase in revenue from sales of ePlus software in the technology sales business unit. Professional and other fees decreased 26.5%, to $3.5 million for the Quarter, due to higher expenses incurred in the Prior Year’s Quarter related to a lawsuit against SAP and expenses related to the Audit Committee’s review of the Company’s historical stock option grants, as previously disclosed in the Company’s Form 10-K for the fiscal year ended March 31, 2007. Salaries and benefits expenses decreased slightly by 2.9% to $17.2 million during the Quarter, due to a reduction in the number of employees.The Company employed 635 people at September 30, 2007, as compared to 671 people at September 30, 2006.General and administrative expenses decreased 11.2% to $3.9 million during Quarter, due to increased efficiency in spending controls and efforts to enhance productivity. Interest and financing costs decreased 14.6% to $2.3 million during the Quarter, due to a decrease in non-recourse notes payable, which decreased 21.0% to $117.0 million as of September 30, 2007 as compared to March 31, 2007. The Company’s cash and cash equivalents balance as of September 30, 2007 was $52.4 million, as compared to $39.7 million as of March 31, 2007. The financial results presented herein are unaudited.Investors are encouraged to review the Company’s Form 10-Q and to review other SEC filings including the Company’s audited financial statements contained in the fiscal year 2007 Form 10-K. About ePlus inc. ePlus is a leading provider of technology solutions.ePlus enables organizations to optimize their IT infrastructure and supply chain processes by delivering world-class IT products from top manufacturers, professional services, flexible lease financing, proprietary software, and patented business methods.Founded in 1990, ePlus has approximately 650 associates in 30+ offices serving more than 2,500 customers.The Company is headquartered in Herndon, VA.For more information, visit http://www.eplus.com/, call 888-482-1122, or email info@eplus.com. ePlus® and/or other ePlus products referenced herein are either registered trademarks or trademarks of ePlus inc. Note:Statements in this press release, which are not historical facts, may be deemed to be "forward-looking statements.”Actual and anticipated future results may vary due to certain risks and uncertainties, including, without limitation, the effects of the delisting of the Company’s common stock from The Nasdaq Global Market and the quotation of the Company’s common stock in the “Pink Sheets,” including any adverse effects relating to the trading of the stock due to, among other things, the absence of market makers; the timing of our ability to re-apply to list our shares of common stock on The Nasdaq Global Market; the effects of any lawsuits or governmental investigations alleging, among other things, violations of federal securities laws, by the Company or any of its directors or executive officers; the existence of demand for, and acceptance of, our services; our ability to hire and retain sufficient personnel; our ability to protect our intellectual property; the creditworthiness of our customers; a decrease in the capital spending budgets of our customers; our ability to raise capital and obtain non-recourse financing for our transactions; our ability to realize our investment in leased equipment; our ability to reserve adequately for credit losses; fluctuations in our operating results; and other risks or uncertainties detailed in our SEC filings. All information set forth in this release and its attachments is as of April 16, 2008.ePlus inc. undertakes no duty to update this information.More information about potential factors that could affect ePlus inc.’s business and financial results is included in the Company’s Annual Report on Form 10-K for the fiscal year ended March 31, 2007 under the captions “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” which is on file with the SEC and available at the SEC’s website at http://www.sec.gov/. ePlus inc. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) As of As of September 30, 2007 March 31, 2007 ASSETS (in thousands) Cash and cash equivalents $ 52,396 $ 39,680 Accounts receivable—net 126,665 110,662 Notes receivable 1,563 237 Inventories 9,048 6,851 Investment in leases and leased equipment—net 179,225 217,170 Property and equipment—net 5,110 5,529 Other assets 14,103 11,876 Goodwill 26,125 26,125 TOTAL ASSETS $ 414,235 $ 418,130 LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Accounts payable—equipment $ 7,286 $ 6,547 Accounts payable—trade 29,069 21,779 Accounts payable—floor plan 58,533 55,470 Salaries and commissions payable 4,496 4,331 Accrued expenses and other liabilities 28,655 25,960 Income taxes payable 2,361 - Recourse notes payable 5,000 5,000 Non-recourse notes payable 117,007 148,136 Deferred tax liability 4,457 4,708 Total Liabilities 256,864 271,931 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY Preferred stock, $.01 par value; 2,000,000 shares authorized; none issued or outstanding - - Common stock, $.01 par value; 25,000,000 shares authorized;11,210,731 issued and 8,231,741 outstanding at September 30, 2007 and 11,210,731 issued and 8,231,741 outstanding at March 31, 2007 112 112 Additional paid-in capital 77,440 75,909 Treasury stock, at cost, 2,978,990 and 2,978,990 shares, respectively (32,884 ) (32,884 ) Retained earnings 112,127 102,754 Accumulated other comprehensive income—foreign currency translation adjustment 576 308 Total Stockholders' Equity 157,371 146,199 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 414,235 $ 418,130 ePlus inc. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended September 30, Six Months Ended September 30, 2007 2006 2007 2006 (amounts in thousands, except per share data) Sales of product and services $ 189,680 $ 180,313 $ 396,234 $ 355,646 Sales of leased equipment 18,218 1,819 26,804 1,819 207,898 182,132 423,038 357,465 Lease revenues 12,470 13,522 31,616 24,853 Fee and other income 4,633 3,094 9,013 5,940 17,103 16,616 40,629 30,793 TOTAL REVENUES 225,001 198,748 463,667 388,258 COSTS AND EXPENSES Cost of sales, product and services 166,193 160,596 351,400 316,625 Cost of leased equipment 17,429 1,775 25,611 1,775 183,622 162,371 377,011 318,400 Direct lease costs 5,870 5,572 11,893 10,596 Professional and other fees 3,504 4,764 7,171 6,050 Salaries and benefits 17,208 17,723 36,902 34,965 General and administrative expenses 3,892 4,385 8,375 8,871 Interest and financing costs 2,276 2,665 4,772 4,653 32,750 35,109 69,113 65,135 TOTAL COSTS AND EXPENSES 216,372 197,480 446,124 383,535 EARNINGS BEFORE PROVISION FOR INCOME TAXES 8,629 1,268 17,543 4,723 PROVISION FOR INCOME TAXES 3,775 290 7,679 1,681 NET EARNINGS $ 4,854 $ 978 $ 9,864 $ 3,042 NET EARNINGS PER COMMON SHARE—BASIC $ 0.59 $ 0.12 $ 1.20 $ 0.36 NET EARNINGS PER COMMON SHARE—DILUTED $ 0.59 $ 0.12 $ 1.18 $ 0.34 WEIGHTED AVERAGE SHARES OUTSTANDING—BASIC 8,231,741 8,228,823 8,231,741 8,218,154 WEIGHTED AVERAGE SHARES OUTSTANDING—DILUTED 8,331,044 8,424,903 8,363,348 8,586,866 Contact: Kley Parkhurst, SVP ePlus inc. kparkhurst@eplus.com 703-984-8150
